internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-135016-02 date date legend taxpayer spouse date trust trust trust trust company year year year x y z plr-135016-02 dollar_figurea dollar_figureb dollar_figurec dear this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayer’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer and spouse created trust trust trust and trust for the benefit of their children and their children’s descendants paragraph of each trust provides that initially the trust shall be held as a single trust for the child the child’s spouse and their issue in accordance with the provisions of paragraph after the death of the child the trust estate will be divided by right of representation into separate shares each of which shall be held as separate trusts for the then living issue of the deceased child each trust contribution received by the trustee shall be added pro_rata to the trusts then being administered under this instrument paragraph a i of each trust provides that following each contribution to the trust each beneficiary of the trust shall have a noncumulative right to withdraw from the trust an amount equal to ten thousand dollars or such higher amount as is then provided as the annual exclusion from gift_tax under sec_2503 paragraph b i of each trust provides that the trustee shall pay or apply for the benefit of the child as much of the net_income and principal of the trust as is necessary for the child’s proper health education or support or any combination of them after taking into consideration other income and resources available for those purposes in addition the trustee may pay to or apply for the benefit of the child’s spouse and issue as much of the net_income and principal of the trust as is necessary for such person’s proper health education or support or any combination of them after taking into consideration other income and resources available for those purposes any net_income not distributed shall be accumulated and added to principal paragraph b ii of each trust provides that upon the death of the child the trust estate shall be distributed in such manner and to such of the following persons as the child may have appointed in the child’s last will child’s spouse issue siblings or the issue of the child’s siblings in the absence of appointment the trust shall be divided plr-135016-02 into separate trusts by right of representation for the child’s then living issue and each trust shall be held administered and distributed in the manner described in subparagraph c if the child has no then living issue then the unappointed portion of the trust shall be divided by right of representation and held in trust pursuant to this subparagraph b for the other living children of taxpayer and spouse or pursuant to subparagraph c for the benefit of the then living issue of their deceased children paragraph c of each trust provides that each trust for the benefit of the issue of a deceased child shall be held administered and distributed as a separate trust as hereafter provided paragraph c i of each trust gives the trustee discretion to apply as much net_income and principal as the trustee deems necessary for the beneficiary’s health education or support or any combination of them after taking into consideration their other income and resources paragraph c ii of each trust provides that upon the death of the beneficiary the undistributed balance of the trust estate shall be distributed to or for the benefit of such of the following persons as the beneficiary may have appointed in his or her last will his or her spouse children and brothers and sisters or their issue in the absence of appointment the property shall be divided by right of representation and held in further trust pursuant to the terms of subparagraph sec_4 and this subparagraph c ii for the benefit of that beneficiary’s then living issue or if there are none for the benefit of then living issue of taxpayer and spouse all pursuant to the terms of the trusts which are then being administered under the trust agreement paragraph of each trust provides that unless sooner terminated in accordance with the provisions of this instrument each trust created under this instrument shall terminate twenty-one years after the death of the last survivor of the issue of taxpayer and spouse who are living on the date this instrument is executed all principal and undistributed_income of any trust so terminated shall be distributed to the then income_beneficiary of that trust paragraph of each trust provides that it is the trustor’s intention that this trust be completely exempt from the generation skipping transfer_tax under chapter of the internal_revenue_code paragraph further provides that the trustor or the trustor’s personal representative shall elect to allocate the trustor’s gst_exemption under sec_2631 of the code to the assets contributed to this trust on a timely filed gift_tax or estate return so the trust will at all times have a zero inclusion_ratio taxpayer and spouse each made gifts to their children’s trusts the gifts consisted of units in company plr-135016-02 during year taxpayer transferred x units of company to each of his four children’s trusts the reported value of the transfers from taxpayer to the trusts in year was dollar_figurea taxpayer filed a form_709 united_states gift and generation- skipping transfer_tax return for year the form_709 reflected dollar_figurea of gst_exemption allocated to the transfers the form_709 was prepared by taxpayer’s tax attorney in year taxpayer transferred y units of company to each of the four trusts the reported value of the transfers from taxpayer to the trusts in year was dollar_figureb in year taxpayer transferred z units of company to each of the four trusts the reported value of the transfers from taxpayer to the trusts in year was dollar_figurec in year and year taxpayer’s form sec_709 were prepared by taxpayer’s accountants the accountants inadvertently failed to allocate any gst_exemption on the form sec_709 for the year and year transfers to the trusts taxpayer represents that he relied upon his accountants to prepare the form sec_709 correctly taxpayer has requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption for the transfers to the trusts in year and year and taxpayer is allowed to make the gst_exemption allocations based on the value of the property transferred to the trusts as of the dates of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of plr-135016-02 sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 plr-135016-02 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfers to the trusts in year and year the allocation will be effective as of the date of the transfers to the trusts and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to the trusts therefore the gst_exemption allocations will be based on the value of the property transferred to the trusts as of the dates of the original transfers the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax returns and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer plr-135016-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
